Exhibit 10.1

$1,000,000,000

Newmont Mining Corporation

as Issuer

Newmont USA Limited

as Guarantor

$500,000,000 1.250% Convertible Notes due 2014

$500,000,000 1.625% Convertible Notes due 2017

Purchase Agreement

July 11, 2007

J.P. Morgan Securities Inc.

Citigroup Global Markets Inc.

As Representatives of the several Initial Purchasers

Listed in Schedule 1 hereto

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

Newmont Mining Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $500 million principal amount of its 1.250% Convertible
Notes due 2014 (the “2014 Notes”) and $500 million principal amount of its
1.625% Convertible Notes due 2017 (the “2017 Notes” and together with the 2014
Notes, the “Firm Notes”). Payment of principal of, and interest, if any, on, the
2014 Notes will be guaranteed by Newmont USA Limited, a Delaware corporation, as
Guarantor (the “Guarantor”), pursuant to the terms and conditions of the
guaranty issued under the 2014 Notes Indenture (as defined below) (the “2014
Guaranty”). Payment of principal of, and interest, if any, on, the 2017 Notes
will be guaranteed by the Guarantor pursuant to the terms and conditions of the
guaranty issued under the 2017 Notes Indenture (as defined below) (the “2017
Guaranty” and together with the 2014 Guaranty, the “Guaranties”). The 2014 Notes
and the related 2014 Guaranty will be issued pursuant to an Indenture to be
dated as of July 17, 2007 (the “ 2014 Notes Indenture”) among the Company, the
Guarantor, and The Bank of New York, as trustee (the “Trustee”). The 2017 Notes
and the related 2017 Guaranty will be issued pursuant to an Indenture to be
dated as of July 17, 2007 (the “2017 Notes Indenture” and, together with the
2014 Notes Indenture, the “Indentures”) among the Company, the



--------------------------------------------------------------------------------

Guarantor, and the Trustee. The Company also proposes to issue and sell to the
Initial Purchasers not more than an additional $75 million principal amount of
each of its 1.250% Convertible Notes due 2014 (the “Additional 2014 Notes”) and
1.625% Convertible Notes due 2017 (the “Additional 2017 Notes” and together with
the Additional 2014 Notes, the “Additional Notes”) if and to the extent that the
Initial Purchasers shall have determined to exercise the right to purchase such
Additional Notes granted to the Initial Purchasers in Section 1 hereof. The Firm
Notes and the Additional Notes are hereinafter collectively referred to as the
“Securities” or the “Notes”. The Notes will be convertible into shares (the
“Underlying Securities”) of common stock, par value $1.60 per share (the “Common
Stock”), of the Company on the terms set forth in the respective Notes and the
Indentures.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.

The Company has prepared a preliminary offering memorandum dated July 10, 2007
(the “Preliminary Offering Memorandum”) and will prepare a final offering
memorandum dated as of the date hereof (the “Offering Memorandum”) setting forth
information concerning the Company, the Securities and the Underlying
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively with
the pricing information set forth on Annex A hereto, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantor will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

 

2



--------------------------------------------------------------------------------

Each of the Company and the Guarantor, jointly and severally, hereby confirms
its agreement with the several Initial Purchasers concerning the purchase and
resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements contained in this Agreement, and
subject to its terms and conditions, (i) the Company agrees to issue and sell
the Firm Notes to the several Initial Purchasers as provided in this Agreement,
(ii) the Guarantor agrees to issue and deliver the related Guaranties and
(iii) each Initial Purchaser agrees, severally and not jointly, to purchase from
the Company and the Guarantor the respective principal amount of Firm Notes set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.05% of the principal amount thereof (the “Purchase Price”) plus
accrued interest, if any, from July 17, 2007 to the Closing Date.

On the basis of the representations, warranties and agreements contained in this
Agreement, and subject to its terms and conditions, (i) the Company agrees to
issue and sell the Additional Notes to the several Initial Purchasers as
provided in this Agreement, and (ii) the Initial Purchasers shall have the right
to purchase in whole, or from time to time in part, up to $75 million principal
amount of each of its Additional 2014 Notes and Additional 2017 Notes at the
Purchase Price plus accrued interest, if any, from the Closing Date (as defined
below) to the date of payment and delivery. The Guarantor hereby agrees that the
Additional 2014 Notes shall have the benefit of the 2014 Guaranty and that the
Additional 2017 Notes shall have the benefit of the 2017 Guaranty. If you, on
behalf of the Initial Purchasers, exercise such option, you shall so notify the
Company in writing not later than 13 days after the date of this Agreement,
which notice shall specify the principal amount of Additional Notes to be
purchased by the Initial Purchasers and the date on which such Additional Notes
are to be purchased. Such date may be the same as the Closing Date but not
earlier than the Closing Date nor later than ten business days after the date of
such notice. No Additional Notes shall be sold or delivered unless the Firm
Notes previously have been, or simultaneously are, sold and delivered.

(b) The Company and the Guarantor understand that the Initial Purchasers intend
to offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

 

3



--------------------------------------------------------------------------------

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except within the United States of America (the “United States” or the “U.S.”)
to persons whom it reasonably believes to be QIBs in transactions pursuant to
Rule 144A under the Securities Act (“Rule 144A”), and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and the
Guarantor and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and the
Guarantor and counsel for the Initial Purchasers, respectively, may rely upon
the accuracy of the representations and warranties of the Initial Purchasers,
and compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above, and each Initial Purchaser hereby consents to such
reliance.

(d) The Company and the Guarantor acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

(e) The Company and the Guarantor acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and Guarantor with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantor or any other person. Additionally, neither
the Representatives nor any other Initial Purchaser is advising the Company, the
Guarantor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantor shall
consult with their own respective advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Representatives nor any other
Initial Purchaser shall have any responsibility or liability to the Company or
the Guarantor with respect thereto. Any review by the Representatives or any
Initial Purchaser of the Company and the Guarantor and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representatives or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company, the
Guarantor or any other person.

2. Payment and Delivery. (a) Payment for the Firm Notes and delivery of the Firm
Notes and the related Guaranty will be made at the offices of Sullivan &
Cromwell LLP, 125 Broad Street, New York, New York 10004 at 10:00 A.M., New York
City time, on July 17, 2007, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “Closing Date”.

 

4



--------------------------------------------------------------------------------

Payment for the Additional Notes and delivery of the Additional Notes and the
related Guaranty will be made at the offices of Sullivan & Cromwell LLP, 125
Broad Street, New York, New York 10004 at 10:00 A.M., New York City time, on the
date specified in the notice described in Section 1 or at such other time or
place on the same or such other date, not later than July 24, 2007, as the
Representatives and the Company may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “Optional Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Firm Notes and the Additional Notes (collectively, the “Global
Note”), with the 2014 Guaranty or the 2017 Guaranty, as the case may be, duly
affixed thereto and any transfer taxes payable in connection with the sale of
the Securities duly paid by the Company. The Global Note will be made available
for inspection by the Representatives not later than 1:00 P.M., New York City
time, on the business day prior to the Closing Date or the Optional Closing
Date, as the case may be.

3. Representations and Warranties of the Company. The Company and the Guarantor,
jointly and severally, represent and warrant to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date
or the Optional Closing Date as the case may be, will not, and the Offering
Memorandum, in the form first used by the Initial Purchasers to confirm sales of
the Securities as of its date, did not, and as of the Closing Date or the
Optional Closing Date as the case may be, will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantor make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in the Preliminary Offering Memorandum,
the Time of Sale Information or the Offering Memorandum.

(b) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company and the Guarantor (including
its agents and representative, other than the Initial Purchasers in their
capacity as such) have not made, used, prepared, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any

 

5



--------------------------------------------------------------------------------

written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities other than the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, and other
written communications used in accordance with Section 4(c).

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act (as defined below) and the
rules and regulations of the Commission thereunder, and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(d) Financial Statements. The financial statements and the related notes thereto
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly the financial position of the Company
and its subsidiaries on a consolidated basis as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; and the other financial information
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Company and its subsidiaries and presents fairly the information shown thereby.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum (i) there has not been any
change in the capital stock (other than as a result of the exercise of
outstanding stock options or warrants of the Company or the issuance of shares
of capital stock pursuant to the Company Stock Plans (as defined below)) or
increase in long-term debt of the Company and its subsidiaries taken as a whole
(except for the increase in the Company’s revolving credit facility to
$2,000,000,000, extension of its maturity to April 2012 and any drawing
thereunder), or any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any class of capital stock (except for
the dividends declared on April 24, 2007 that were paid on June 29, 2007 to
holders of record at the close of business on June 8, 2007), or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole; (ii) neither the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to the Company and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to the Company and its subsidiaries taken
as a whole; and (iii) neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other

 

6



--------------------------------------------------------------------------------

calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in or contemplated by each of the Time of Sale Information and the Offering
Memorandum.

(f) Organization and Good Standing. The Company, the Guarantor and each of the
Company’s Significant Subsidiaries, as set forth in Schedule 2(f) hereto (the
“Significant Subsidiaries”) have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to be
so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, results of operations or
prospects of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under the Securities (a “Material
Adverse Effect”), and, other than the Guarantor and the Significant Subsidiaries
(which directly or indirectly own over 10% of the Company’s consolidated assets
or derive over 10% of the Company’s consolidated revenues), there are no
subsidiaries of the Company that directly own (i.e., other than through the
ownership of equity interests of other subsidiaries of the Company) over 10% of
the Company’s consolidated assets or directly derive (i.e., other than as a
result of the ownership of equity interests of other subsidiaries of the
Company) over 10% of the Company’s consolidated revenues.

(g) Stock Options. Except as described in each of the Time of Sale Information
and the Offering Memorandum, with respect to the outstanding stock options (the
“Stock Options”) granted pursuant to the stock-based compensation plans of the
Company and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option
designated by the Company at the time of grant as an “incentive stock option”
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
was designed to so qualify, (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, (iii) each such grant was made in accordance
with the applicable material terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of The New York Stock Exchange and any other exchange on which Company
securities are traded, (iv) the per share exercise price of each Stock Option
was equal to or greater than the fair market value of a share of Common Stock as
determined pursuant to the terms of the applicable Stock Plan on the applicable
Grant Date and (v) each such grant was properly accounted for in accordance with
GAAP in the financial statements

 

7



--------------------------------------------------------------------------------

(including the related notes) of the Company in all material respects and
disclosed in the Company’s filings with the Commission in accordance with the
Exchange Act and all other applicable laws. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company of
granting, Stock Options prior to, or otherwise improperly coordinate the grant
of Stock Options with, the release or other public announcement of material
nonpublic information regarding the Company and its subsidiaries or their
results of operations or prospects.

(h) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; such authorized capital stock of the Company conforms
as to legal matters in all material respects to the description thereof
contained in the Time of Sale Information and the Offering Memorandum; there are
no outstanding options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any shares of Common Stock, any shares of capital
stock of the Guarantor or any Significant Subsidiary (except, if any, such
options, rights, warrants, securities, obligations, contracts or commitments in
favor of the Company, the Guarantor or any of their respective subsidiaries), or
any such warrants, convertible securities or obligations, except as set forth in
or contemplated by the Time of Sale Information and the Offering Memorandum,
except for this Agreement and except for options and other stock-based
compensation awards granted under, or contracts or commitments pursuant to, the
Company’s previous or currently existing stock option and other similar officer,
director or employee benefit plans; except for this Agreement and the
Registration Rights Agreement or stock purchase plans, there are no contracts,
commitments, agreements, arrangements, understandings or undertakings of any
kind to which the Company or the Guarantor is a party, or by which it is bound,
granting to any person the right to require either the Company or the Guarantor
to file a registration statement under the Securities Act with respect to any
securities of the Company or the Guarantor or requiring the Company or the
Guarantor to include such securities with the Securities registered pursuant to
any registration statement; the shares of Common Stock outstanding on the date
hereof have been duly authorized and are validly issued, fully paid and
non-assessable; and all the outstanding shares of capital stock or other equity
interests of the Company, the Guarantor and the Significant Subsidiaries have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying
shares) and, except as set forth in Schedule 2(h), all outstanding shares of
capital stock or other equity interests of the Guarantor and the Significant
Subsidiaries are owned directly or indirectly by the Company, free and clear of
any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party except those that would not,
individually or in the aggregate, have a Material Adverse Effect.

(i) Due Authorization. Each of the Company and the Guarantor has full right,
power and authority to execute and deliver this Agreement, the Indenture and the
Registration Rights Agreement and to perform its respective obligations
hereunder and thereunder; the Company has full right, power and authority to
execute and deliver the Notes and to perform its obligations thereunder; the

 

8



--------------------------------------------------------------------------------

Guarantor has full right, power and authority to execute and deliver the
Guaranties and to perform its respective obligations thereunder (collectively,
the Guaranties, the Notes, this Agreement, the Indentures and the Registration
Rights Agreement are referred to herein as the “Transaction Documents”); and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken by the Company
and the Guarantor, as the case may be.

(j) The Indentures. The Indentures have been duly authorized by the Company and
the Guarantor and, when duly executed and delivered in accordance with their
respective terms by each of the parties thereto, will constitute valid and
legally binding agreements of the Company and the Guarantor enforceable against
the Company and the Guarantor in accordance with their respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and on the Closing Date, the Indentures will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(k) The Notes and the Guaranties. The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered as provided
in the Indentures and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the 2014 Notes Indenture or the 2017 Notes Indenture as the case may be. The
Guaranties have been duly authorized by the Guarantor and, when executed and
delivered by the Guarantor and affixed to the Notes, will constitute the valid
and legally binding obligation of the Guarantor, will be in the forms
contemplated by the Indentures, entitled to the benefits of the 2014 Notes
Indenture or the 2017 Notes Indenture as the case may be, and enforceable
against the Guarantor in accordance with their respective terms, subject to the
Enforceability Exceptions.

(l) The Underlying Securities. Upon issuance and delivery of the Notes in
accordance with this Agreement and the Indentures, the Notes will be convertible
at the option of the holder thereof into the Underlying Securities in accordance
the terms of the Notes and the 2014 Notes Indenture or the 2017 Notes Indenture
as the case may be; the Underlying Securities reserved for issuance upon
conversion of the Notes have been duly authorized and reserved and, when issued
upon conversion of the Notes in accordance with the terms of the Notes and the
2014 Notes Indenture or the 2017 Notes Indenture as the case may be, will be
validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

 

9



--------------------------------------------------------------------------------

(m) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company and the Guarantor; and the
Registration Rights Agreement has been duly authorized by the Company and the
Guarantor and on the Closing Date will be duly executed and delivered by the
Company and the Guarantor and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute valid and legally
binding agreements of the Company and the Guarantor, respectively enforceable
against the Company and the Guarantor, respectively in accordance with its
terms, subject to the Enforceability Exceptions, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.

(n) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(o) No Violation or Default. None of the Company, the Guarantor or any of the
Significant Subsidiaries is in violation of its charter or by-laws or similar
organizational documents. Neither the Company nor any of its subsidiaries
(including the Guarantor) is (i) in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(ii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

(p) No Conflicts. The execution, delivery and performance by the Company and the
Guarantor of each of the Transaction Documents to which each is a party, the
issuance and sale of the Securities (including the issuance of the Underlying
Securities upon conversion of the Notes) and compliance by the Company and the
Guarantor with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(q) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and the Guarantor of each of the Transaction Documents to which
it is a party, the issuance and sale of the Securities (including the issuance
of the Underlying Securities upon conversion thereof) and compliance by the
Company and the Guarantor with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state or other securities laws in connection
with the purchase and resale of the Securities by the Initial Purchasers and
except for the order of the Commission declaring the Shelf Registration
Statement (as defined in the Registration Rights Agreement) effective.

(r) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is a party or to which any property of the
Company or any of its subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect; and no such
investigations, actions, suits or proceedings are, to the best knowledge of the
Company, threatened or contemplated by any governmental or regulatory authority
or by others.

(s) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries are a
registered independent public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Accounting Oversight Board (United States) and as
required by the Securities Act.

(t) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not, individually or in the aggregate, have a Material Adverse Effect.

(u) Title to Intellectual Property. Each of the Company, the Guarantor and the
Significant Subsidiaries owns or possesses adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable

 

11



--------------------------------------------------------------------------------

proprietary or confidential information, systems or procedures) (collectively,
the “Intellectual Property”) reasonably necessary for the conduct of its
respective businesses as conducted on the date hereof, except where the failure
to own or possess such Intellectual Property would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and neither
the Company, the Guarantor nor any Significant Subsidiary has received any
notice of any infringement of or conflict with the asserted rights of others
with respect to any Intellectual Property, except for notices the content of
which if accurate would not, individually or in the aggregate, to have a
Material Adverse Effect.

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.

(w) Investment Company Act. Neither the Company nor the Guarantor is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in each of the Time of Sale Information and
the Offering Memorandum none of them will be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(x) Taxes. Each of the Company and its subsidiaries has filed all federal,
state, local and foreign tax returns required to be filed by it through the date
hereof and paid all taxes as shown thereon and all assessments received by it to
the extent required to be paid and not being contested in good faith, except
where the failure to do so would not have a Material Adverse Effect; and to the
Company’s knowledge, except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been, or could reasonably be expected to be, asserted in writing against the
Company or any of its subsidiaries or any of their respective properties or
assets that if ultimately upheld would have a Material Adverse Effect.

(y) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in each of the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Offering Memorandum,
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, which would,
individually or in the aggregate, have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(z) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is contemplated or threatened and the Company is not aware of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of the Company’s or any of the Company’s subsidiaries’ principal suppliers,
contractors or customers, except as would not, individually or in the aggregate,
have a Material Adverse Effect.

(aa) Compliance With Environmental Laws. (i) The Company and its subsidiaries
are, and at all prior times were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) the
Company and its subsidiaries have received and are in compliance with all
permits, licenses, certificates or other authorizations or approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
(iii) the Company and its subsidiaries have not received notice of any actual or
potential liability under or relating to any Environmental Laws, including for
the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, and have no knowledge of
any event or condition that would reasonably be expected to result in any such
notice; (iv) other than as reserved on the Company’s financial statements, there
are no costs or liabilities associated with Environmental Laws of or relating to
the Company or its subsidiaries, except in each case of (i), (ii),(iii) and
(iv) above, as described in each of the Time of Sale Information and the
Offering Memorandum, and for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and (v) except
as described in each of the Time of Sale Information and the Offering
Memorandum, (x) there are no proceedings that are pending, or that are known to
be contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed except for such proceedings which would not,
individually or in the aggregate, have a Material Adverse Effect, and (y) the
Company and its subsidiaries are not aware of any issues regarding compliance
with Environmental Laws, or liabilities or other obligations under Environmental
Laws or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would, individually or in the aggregate, have a Material
Adverse Effect.

(bb) Compliance With ERISA. To the best knowledge of the Company (i) each
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within

 

13



--------------------------------------------------------------------------------

the meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would reasonably be expected to have any material liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
ERISA and the Code in all material respects, except where the failure to be in
such compliance would not, individually or in the aggregate, have a Material
Adverse Effect; (ii) no material prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; (iv) there is no
material difference between the fair market value of the assets of each Plan and
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur for which the Company would have any liability; and (vi) neither the
Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA), except, in the case of clause (iv),
(v) and (vi) above, where such liability would not, individually or in the
aggregate, have a Material Adverse Effect.

(cc) Disclosure Controls. The Company and its subsidiaries on a consolidated
basis maintain an effective system of “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries on a
consolidated basis have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

(dd) Accounting Controls. The Company and its subsidiaries on a consolidated
basis maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. The Company and its subsidiaries on a consolidated basis
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain

 

14



--------------------------------------------------------------------------------

asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses or significant deficiencies in the
Company’s internal controls.

(ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
to the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

(ff) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility or are self insured against such losses and
risks and in such amounts as are reasonable and consistent with sound business
practice.

(gg) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, the Guarantor or any
of its subsidiaries with respect to the Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(hh) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

15



--------------------------------------------------------------------------------

(jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class (within the meaning of Rule 144A(d)(3) under the Securities Act)
as securities of the Company listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, each as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(kk) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(ll) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or
(ii) with respect to any Securities sold in reliance on Rule 903 of Regulation S
under the Securities Act (“Regulation S”), engaged in any directed selling
efforts within the meaning of Rule 902(c) of Regulation S, and all such persons
have complied with the offering restrictions requirement of Regulation S.

(mm) Securities Law Exemptions. Assuming the representations and warranties of
the Initial Purchasers set forth in this Agreement are true, correct and
complete and the Initial Purchasers comply with their agreements set forth in
this Agreement, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indentures under the
Trust Indenture Act.

 

16



--------------------------------------------------------------------------------

(nn) No Stabilization. Neither the Company nor the Guarantor has taken, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities.

(oo) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(qq) Statistical and Market Data. Nothing has come to the attention of the
Company or the Guarantor that has caused the Company or the Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(rr) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or the Guarantor or any of the Company’s or the Guarantor’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

4. Further Agreements of the Company. Each of the Company and the Guarantor, as
the case may be, jointly and severally, covenants and agrees with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information and the Offering Memorandum (including all amendments and
supplements thereto) as the Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

 

17



--------------------------------------------------------------------------------

(c) Additional Written Communications. Before using, authorizing, approving or
referring to any written communication (as defined in the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(an “Issuer Written Communication”) (other than written communications that are
listed on Annex A hereto and the Offering Memorandum), the Company will furnish
to the Representatives and counsel for the Initial Purchasers a copy of such
written communication for review and will not use, authorize, approve or refer
to any such written communication to which the Representatives reasonably
object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company or the Guarantor of any notice with respect to any suspension of
the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; and the
Company and the Guarantor will use their reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the
Representatives thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (or including such
document to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with

 

18



--------------------------------------------------------------------------------

law and (2) if at any time prior to the Closing Date (i) any event shall occur
or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will immediately notify
the Representatives thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading.

(f) Blue Sky Compliance. The Company and the Guarantor will qualify the
Securities for offer and sale under the securities or Blue Sky laws of such
states in the United States as the Representatives shall reasonably request and
will continue such qualifications in effect so long as required for the offering
and resale of the Securities by the Initial Purchasers; provided that neither
the Company nor the Guarantor shall be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. Without the prior written consent of the Representatives,
neither the Company nor the Guarantor will, other than as described in the
Preliminary Offering Memorandum and the Offering Memorandum, during the period
ending 90 days after the date of the Offering Memorandum, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, (iii) file with the Commission a registration statement
under the Securities Act relating to any additional shares of Common Stock or
securities convertible into, or exchangeable for, any shares of Common Stock, or
publicly disclose the intention to effect any transaction described in clause
(i), (ii) or (iii), whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; provided that the foregoing shall not apply to
(A) the sale of the Securities under this Agreement or the issuance of the
Underlying Securities, (B) the grant by the Company of employee or director
stock options in the ordinary course of business, the issuance by the Company of
any shares of Common Stock upon the exercise of any option or warrant or the
conversion of a security outstanding on the date hereof, (C) the filing of any
registration statement in respect of the Securities and the Underlying
Securities and (D) the issuance of Common Stock granted to employees or
directors in the ordinary course of business.

 

19



--------------------------------------------------------------------------------

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(i) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Notes. The Company will use its commercially
reasonable efforts to cause the Underlying Securities to be listed on The New
York Stock Exchange (the “Exchange”).

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and the Guarantor will, during any period in which
the Company or the Guarantor is not subject to and in compliance with Section 13
or 15(d) of the Exchange Act, furnish to holders of the Securities, prospective
purchasers of the Securities designated by such holders and securities analysts,
in each case upon request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(k) PORTAL and DTC. The Company and the Guarantor will assist the Initial
Purchasers in arranging for the Securities to be designated Private Offerings,
Resales and Trading through Automated Linkages (“PORTAL”) Market securities in
accordance with the rules and regulations adopted by the National Association of
Securities Dealers, Inc. (the “NASD”) relating to trading in the PORTAL Market
and for the Securities to be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).

(l) Indenture Qualification. Prior to any registration of the Securities
pursuant to the Registration Rights Agreement, or at such earlier time as may be
so required, the Company will qualify the Indentures under the Trust Indenture
Act, and will enter into any necessary supplemental indentures in connection
therewith;

(m) No Resales by the Company. During the period from the Closing Date until two
years after the Closing Date or the Optional Closing Date, if applicable, the
Company and the Guarantor will not, and will not permit any of their respective
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(n) No Integration. None of the Company, the Guarantor or any of their
respective affiliates (as defined in Rule 501(b) of Regulation D) will, directly
or through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

20



--------------------------------------------------------------------------------

(o) No General Solicitation or Directed Selling Efforts. None of the Company,
the Guarantor or any of their respective affiliates or any other person acting
on their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) with respect to any Securities to be sold in reliance on Rule 903 of
Regulation S, engage in any directed selling efforts within the meaning of
Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

(p) No Stabilization. The Company and the Guarantor will not, directly or
indirectly, take any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities and will not, directly or indirectly, take any action prohibited by
Regulation M under the Exchange Act in connection with the distribution of the
Securities contemplated hereby.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) a written communication that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference) in the Preliminary
Offering Memorandum, (ii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above, (iii) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (iv) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Firm Notes on the Closing Date and Additional Notes on
each Optional Closing Date as provided herein is subject to the performance by
the Company and the Guarantor of their respective covenants and other
obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantor contained herein shall be true and correct on the date
hereof and on and as of the Closing Date or such Optional Closing Date, as the
case may be; and the statements of the Company and the Guarantor and their
respective officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Closing Date or such
Optional Closing Date, as the case may be.

 

21



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to July 1, 2007, no downgrading to below an
investment grade rating shall have occurred in the rating accorded the
Securities or any debt securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries (including the Guarantor) by any “nationally
recognized statistical rating organization”, as such term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act (“NRSRO”). In
addition, subsequent to July 1, 2007, if any NRSRO, shall have downgraded the
rating accorded the Securities or any debt securities or preferred stock issued
or guaranteed by the Company or any of its subsidiaries (including the
Guarantor) to the lowest investment grade rating, such rating organization shall
not have publicly announced that it has under surveillance or review its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (including the Guarantor).

(c) No Material Adverse Change. No material change in the capital stock of the
Company or material increase in the long-term debt of the Company or the
Guarantor (except for the increase in the Company’s revolving credit facility to
$2,000,000,000, extension of its maturity to April 2012 and any drawing
thereunder) and no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which change, event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) the effect of which in the judgment of the Representatives
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or such Optional Closing Date, as the case may be, a
certificate of an executive officer of each of the Company and the Guarantor who
has specific knowledge of the Company’s and the Guarantor’s financial matters
and is reasonably satisfactory to the Representatives (i) confirming that such
officer has reviewed the Time of Sale Information and the Offering Memorandum
and, to the best knowledge of such officer, the representations set forth in
Section 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company and the Guarantor in this
Agreement are true and correct and that the Company and the Guarantor have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date or such
Optional Closing Date, as the case may be, and (iii) to the effect set forth in
paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date or
such Optional Closing Date, as the case may be, PricewaterhouseCoopers LLP shall
have furnished to the Representatives, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives,

 

22



--------------------------------------------------------------------------------

containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum;
provided that the letter delivered on the Closing Date or such Optional Closing
Date, as the case may be shall use a “cut-off” date no more than three business
days prior to the Closing Date.

(f) Opinions of Counsel for the Company. Holme Roberts & Owen LLP, counsel for
the Company and the Guarantor, shall have furnished to the Representatives, at
the request of the Company, their written opinion, dated the Closing Date or
such Optional Closing Date, as the case may be, and addressed to the Initial
Purchasers, substantially in the form and to the effect set forth in Annex C
hereto. Sharon Thomas, Vice President and Secretary of the Company, shall have
furnished to the Representatives, at the request of the Company, her written
opinion, dated the Closing Date or such Optional Closing Date, as the case may
be, and addressed to the Initial Purchasers, substantially in the form and to
the effect set forth in Annex D hereto.

(g) Opinion of Counsel for the Initial Purchasers. The Representatives shall
have received on and as of the Closing Date or such Optional Closing Date, as
the case may be, an opinion of Sullivan & Cromwell LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or such Optional Closing Date, as the case may be,
prevent the issuance or sale of the Securities on such date; and no injunction
or order of any federal, state or foreign court shall have been issued that
would, as of the Closing Date or such Optional Closing Date, as the case may be,
prevent the issuance or sale of the Securities on such date.

(i) Good Standing. The Representatives shall have received on and as of the
Closing Date or such Optional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and the Guarantor in their
respective jurisdictions of organization and their good standing in the State of
Colorado and the State of Nevada (as to the Guarantor only), in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

(j) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of each of the Company and the
Guarantor.

 

23



--------------------------------------------------------------------------------

(k) PORTAL and DTC. The Securities shall have been approved by the NASD for
trading in the PORTAL Market and shall be eligible for clearance and settlement
through DTC.

(l) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit B hereto, of officers and directors of the Company identified on
Exhibit B-1 relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, shall have been delivered to the
Representatives on or before the Closing Date and shall be in full force and
effect on the Closing Date or such Optional Closing Date, as the case may be.
Notwithstanding the “lock-up” agreements, the sale or transfer by directors of
the Company of up to an aggregate of 500,000 shares of Common Stock during the
term of such agreements shall be permitted with the consent of the Company and
without the consent of J.P. Morgan Securities Inc. on behalf of the Initial
Purchasers.

(m) Listing. An application for the listing of the Underlying Securities shall
have been submitted to the Exchange.

(n) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantor shall have furnished to the Representatives such further certificates
and documents as the Representatives may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and the Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein.

 

24



--------------------------------------------------------------------------------

(b) Indemnification of the Company and the Guarantor. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
the Guarantor, each of their respective affiliates, directors and officers and
each person, if any, who controls the Company or the Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, ,action or proceeding or any claim asserted, as such fees and expenses
are incurred) that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: (i) the seventh paragraph in the section “Plan of
distribution” of the Preliminary Offering Memorandum, the fifth and sixth
sentences in the eighth paragraph of that section and the tenth paragraph of
that section and (ii) the seventh paragraph in the section “Plan of
distribution” of the Offering Memorandum, the fifth and sixth sentences in the
eighth paragraph of that section, the tenth paragraph and the last paragraph of
that section.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without consent of the Indemnified Person, be counsel to the Indemnifying
Person) to represent the Indemnified Person and any others entitled to
indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably

 

25



--------------------------------------------------------------------------------

satisfactory to the Indemnified Person; (iii) the Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for any Initial Purchaser, its
affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by the Representatives and any such
separate firm for the Company and the Guarantor, their respective directors and
officers and any control persons of the Company or the Guarantor shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person (which consent shall not
be unreasonably withheld), effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantor on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate

 

26



--------------------------------------------------------------------------------

to reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and the Guarantor on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantor on the one hand and the Initial Purchasers on the other shall
be deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company and the
Guarantor on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Guarantor
or by the Initial Purchasers, respectively, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) Limitation on Liability. The Company, the Guarantor and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been

 

27



--------------------------------------------------------------------------------

suspended or materially limited on the New York Stock Exchange or the
over-the-counter market; (ii) trading of any securities issued or guaranteed by
the Company or the Guarantor shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery, of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.

9. Defaulting Initial Purchaser. (a) If, on the Closing Date or any Optional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the Representatives may in their discretion arrange for the purchase of such
Securities by itself, the non-defaulting Initial Purchasers or other persons
reasonably satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
Representatives do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the Representatives to purchase such
Securities on such terms. If, within the respective prescribed period, the
Representatives shall have arranged for the purchase of such Securities, or the
Company shall have arranged for the purchase of such Securities, either the
Representatives or the Company may postpone the Closing Date or such Optional
Closing Date, as the case may be, for up to five full business days in order to
effect any changes that in the opinion of the Company or the Representatives may
be necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement relating to such purchase, and the Company agrees
to promptly prepare any amendment or supplement to the Time of Sale Information
or the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, either (i) after giving effect to any arrangements for the purchase of
the Firm Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers, the Representatives and the Company as
provided in paragraph (a) above, the aggregate principal amount of such Firm
Notes that remains unpurchased does not exceed one-eleventh of the aggregate
principal amount of all the Firm Notes or (ii) after giving effect to any
arrangements for the purchase of the Additional Notes of a defaulting Initial
Purchaser or Initial Purchasers by the non-defaulting Initial Purchasers, the
Representatives and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Additional Notes that remains unpurchased
does not exceed one-eleventh of the aggregate principal amount of all the
Additional Notes to be purchased at the relevant Optional Closing Date, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of the Firm Notes or the Additional Notes, as the
case may be, that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s

 

28



--------------------------------------------------------------------------------

pro rata share (based on the principal amount of such Securities that such
Initial Purchaser agreed to purchase hereunder) of such Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date or Optional Closing Date, as the case may be,
exceeds one-eleventh of the aggregate principal amount of all the Securities, or
if the Company shall not exercise the right described in paragraph (b) above,
then this Agreement or, with respect to any Optional Closing Date, the
obligation of the Initial Purchasers to purchase Securities on the Optional
Closing Date, as the case may be, shall terminate without liability on the part
of the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 9 shall be without liability on the part of the Company
and the Guarantor , except that the Company will continue to be liable for the
payment of expenses as set forth in Section 10 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantor or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
the Guarantor, jointly and severally, agree to pay or cause to be paid all costs
and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, sale, execution, issue, authentication, packaging and initial
delivery of the Securities and any taxes payable by it in that connection;
(ii) the costs incident to the preparation and printing of the Preliminary
Offering Memorandum, any other Time of Sale Information and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantor’s
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of Blue Sky memoranda related thereto (including the related
fees and expenses of counsel for the Initial Purchasers); (vi) any fees charged
by rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the application for the inclusion of the Securities on the
PORTAL Market and the approval of the Securities for book-entry transfer by DTC;
(ix) any fees or costs incident to listing the Underlying Securities on the
Exchange; and (x) all expenses incurred by the Company and the Guarantor in
connection with any “road show”

 

29



--------------------------------------------------------------------------------

presentation to potential investors; provided, however, that except as provided
in this Section 10, the Initial Purchasers shall pay their own costs and
expenses, including without limitation the fees and disbursements of their
counsel and any advertising expenses (other than with respect to any road show
presentation) connected with any offers they may make.

(b) If the purchase of the Firm Notes by the Initial Purchasers is not
consummated for any reason permitted under this Agreement other than because of
the termination of this Agreement pursuant to clauses (i), (iii) and (iv) of
Section 8 hereof, the occurrence of any event specified in Section 9 hereof or
the occurrence of any event specified in paragraph (h) of Section 6 hereof, the
Company and the Guarantor, jointly and severally, agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby, but the
Company and the Guarantor shall be under no further liability to any Initial
Purchaser except as provided in Section 7 hereof.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of the persons referred to in Section 7 hereof. Nothing
in this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Company, the Guarantor or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantor or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

 

30



--------------------------------------------------------------------------------

14. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by the Representatives on behalf of
the Initial Purchasers, and any such action taken by the Representatives shall
be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities
Inc., 277 Park Avenue, New York, New York 10172 (fax: (212) 622-8358),
Attention: General Counsel; or c/o Citigroup Global Markets Inc., 388 Greenwich
St., New York, NY 10013 (fax: (212) 816-7912), Attention: General Counsel.
Notices to the Company and the Guarantor shall be given to them at 1700 Lincoln
Street, Denver, Colorado 80203, (fax: (303) 837-5810); Attention: Treasurer.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, NEWMONT MINING CORPORATION By  

/s/ Thomas P. Mahoney

Title:   Vice President and Treasurer NEWMONT USA LIMITED By  

/s/ Thomas P. Mahoney

Title:   Vice President and Treasurer

 

Accepted: July 11, 2007 J.P. MORGAN SECURITIES INC. For itself and on behalf of
the several Initial Purchasers listed in Schedule 1 hereto. By  

/s/ Santosh Sreenivasan

  Authorized Signatory Accepted: July11, 2007 CITIGROUP GLOBAL MARKETS INC. For
itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto. By  

/s/ Philip Battaglia

  Authorized Signatory

 

32